Exhibit 10.3

 

SHARE ESCROW AGREEMENT

 

This SHARE ESCROW AGREEMENT, dated as of August 3, 2020 (“Agreement”), by and
among HEALTH SCIENCES ACQUISITIONS CORPORATION 2, a Cayman Islands exempted
company (“Company”), and the initial shareholders listed on the signature pages
hereto (collectively, the “Initial Shareholders”) and CONTINENTAL STOCK TRANSFER
& TRUST COMPANY, a New York corporation (“Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
August 3, 2020 (“Underwriting Agreement”), with Chardan Capital Markets LLC
(“Chardan”) acting as representative of the several underwriters (collectively,
the “Underwriters”), pursuant to which, among other matters, the Underwriters
have agreed to purchase 12,500,000 ordinary shares, par value $0.0001 per share
(the “Ordinary Shares”) of the Company, plus an additional 1,875,000 Ordinary
Shares if the Underwriters exercise their over-allotment option in full, as more
fully described in the Company’s final Prospectus, dated August 3, 2020
(“Prospectus”), comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-239922) under the Securities Act of 1933, as amended
(“Registration Statement”), declared effective on August 3, 2020 (“Effective
Date”).

 

WHEREAS, the Initial Shareholders have agreed as a condition of the sale of the
Ordinary Shares to deposit their Insider Shares (as defined in the Prospectus),
as set forth opposite their respective names on Exhibit A attached hereto
(collectively “Escrow Shares”), in escrow as hereinafter provided.

 

WHEREAS, the Company and the Initial Shareholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1. Appointment of Escrow Agent. The Company and the Initial Shareholders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.

 

2. Deposit of Escrow Shares. On or prior to the date hereof, each of the Initial
Shareholders delivered to the Escrow Agent certificates representing such
Initial Shareholder’s respective Escrow Shares, together with applicable share
powers, to be held and disbursed subject to the terms and conditions of this
Agreement. Each of the Initial Shareholders acknowledges that the certificate
representing such Initial Shareholder’s Escrow Shares is legended to reflect the
deposit of such Escrow Shares under this Agreement.

 

 

 

 

3. Disbursement of the Escrow Shares.

 

3.1 The Escrow Agent shall hold the Escrow Shares during the period (the “Escrow
Period”) commencing on the date hereof and (i) for 50% of the Escrow Shares,
ending on the earlier of (x) six months after the date of the consummation of
the Company’s initial business combination (as described in the Registration
Statement, hereinafter a “Business Combination”) and (y) the date on which the
closing price of the Ordinary Shares equals or exceeds $12.50 per share (as
adjusted for share splits, share dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Company’s initial Business Combination and (ii) for the
remaining 50% of the Escrow Shares, ending six months after the date of the
consummation of an initial Business Combination. The Company shall promptly
provide notice of the consummation of a Business Combination to the Escrow
Agent. Upon completion of the Escrow Period, the Escrow Agent shall disburse
such amount of each Initial Shareholder’s Escrow Shares (and any applicable
share power) to such Initial Shareholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Shares; provided
further, however, that if, within six months after the Company consummates an
initial Business Combination, the Company (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of the shareholders of such entity having the right to
exchange their Ordinary Shares for cash, securities or other property, then the
Escrow Agent will, upon receipt of a notice executed by the Chairman of the
Board, Chief Executive Officer or other authorized officer of the Company, in
form reasonably acceptable to the Escrow Agent, certifying that such transaction
is then being consummated or such conditions have been achieved, as applicable,
release the Escrow Shares to the Initial Shareholders. The Escrow Agent shall
have no further duties hereunder after the disbursement or destruction of the
Escrow Shares in accordance with this Section 3.1.

 

3.2 Notwithstanding Section 3.1, if the Underwriters do not exercise their
over-allotment option to purchase an additional 2,086,956 Ordinary Shares of the
Company in full within 45 days of the date of the Prospectus (as described in
the Underwriting Agreement), the Initial Shareholders agree that the Escrow
Agent shall return to the Company for cancellation, at no cost, the number of
Escrow Shares held by the Initial Shareholders listed on Exhibit B determined by
multiplying (a) the product of (i) 521,739 multiplied by (ii) a fraction, (x)
the numerator of which is the number of Escrow Shares held by each such holder,
and (y) the denominator of which is the total number of Escrow Shares, by (b) a
fraction, (i) the numerator of which is 2,086,956 minus the number Ordinary
Shares purchased by the Underwriters upon the exercise of their over-allotment
option, and (ii) the denominator of which is 2,086,956. The Company shall
promptly provide notice to the Escrow Agent of the expiration or termination of
the Underwriters’ over-allotment option and the number of Ordinary Shares, if
any, purchased by the Underwriters in connection with their exercise thereof.

 

4. Rights of Initial Shareholders in Escrow Shares.

 

4.1 Voting Rights as a Shareholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Initial
Shareholders shall retain all of their rights as shareholders of the Company
during the Escrow Period, including, without limitation, the right to vote such
shares.

 

2

 

 

4.2 Dividends and Other Distributions in Respect of the Escrow Shares. During
the Escrow Period, all dividends payable in cash with respect to the Escrow
Shares shall be paid to the Initial Shareholders, but all dividends payable in
shares or other non-cash property (“Non-Cash Dividends”) shall be delivered to
the Escrow Agent to hold in accordance with the terms hereof. As used herein,
the term “Escrow Shares” shall be deemed to include the Non-Cash Dividends
distributed thereon, if any.

 

4.3 Restrictions on Transfer. During the Escrow Period, the only permitted
transfers of the Escrow Shares will be (1) to the Company’s pre-IPO shareholders
or their respective affiliates, or to the Company’s offices, directors, advisors
and employees, (2) if the Initial Shareholder is an entity, as a distribution to
its, partners, shareholders or members upon its liquidation, (3) by bona fide
gift to a member of the Initial Shareholder’s immediate family or to a trust,
the beneficiary of which is the Initial Shareholder or a member of the Initial
Shareholder’s immediate family for estate planning purposes, (4) by virtue of
the laws of descent and distribution upon death of the Initial Shareholder, (5)
pursuant to a qualified domestic relations order, (6) by certain pledges to
secure obligations incurred in connection with purchases of the Company’s
securities, (7) by private sales at prices no greater than the price at which
the Insider Shares were originally purchased or (8) for the cancellation of up
to 521,739 Ordinary Shares subject to forfeiture to the extent that the
Underwriters’ over-allotment is not exercised in full or in part or in
connection with the consummation of our initial Business Combination, in each
case (except for clause 8 or with our prior consent) on the condition that such
transfers may be implemented only upon the respective transferee’s written
agreement to be bound by the terms and conditions of this Agreement and of the
Insider Letter (as defined below) signed by the Initial Shareholder transferring
the Escrow Shares.

 

4.4 Insider Letters. Each of the Initial Shareholders has executed a letter
agreement with Chardan and the Company, dated as indicated on Exhibit C hereto,
and the form of which is filed as an exhibit to the Registration Statement
(“Insider Letter”), respecting the rights and obligations of such Initial
Shareholder in certain events, including but not limited to the liquidation of
the Company.

 

5. Concerning the Escrow Agent.

 

5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

3

 

 

5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non-appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered. The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder. The Escrow Agent
shall also be entitled to reimbursement from the Company for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

 

5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Shareholders shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over, to a successor escrow agent appointed by the Company, the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
60-day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

 

5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.

 

4

 

 

5.8 Waiver. The Escrow Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Escrow Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6. Miscellaneous.

 

6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.

 

6.2 Third Party Beneficiaries. Each of the Initial Shareholders hereby
acknowledges that Chardan is a third-party beneficiary of this Agreement and
this Agreement may not be modified or changed without the prior written consent
of Chardan.

 

6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

 

6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or be mailed,
certified or registered mail, or by private national courier service, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if mailed, two days after the date of mailing, as follows:

 

If to the Company, to: Health Sciences Acquisitions Corporation 2   40 10th
Avenue, Floor 7   New York, NY 10014   Attn: Alice Lee, Secretary

 

If to a Shareholder, to his address set forth in Exhibit A.

 

and if to the Escrow Agent, to: Continental Stock Transfer & Trust Company   1
State Street, 30th Floor   New York, New York 10004   Attn: Erika Young

 

5

 

 

A copy (which copy shall not constitute notice) sent hereunder shall be sent to:

 

  Chardan Capital Markets, LLC   17 State Street, 21st Floor   New York, NY
10004   Attn: George Kaufman   Fax: (646) 465-9039     and: Kirkland & Ellis LLP
  601 Lexington Avenue   New York, New York 10022   Attn: Christian O. Nagler  
Fax: (212) 446-4900     and: Loeb & Loeb LLP   345 Park Avenue   New York, New
York 10154   Attn: Mitchell S. Nussbaum, Esq. and Giovanni   Caruso, Esq.   Fax:
(212) 407-4000

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7 Liquidation of the Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period
specified in the Prospectus.

 

[Signature Page Follows]

 

6

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  COMPANY:         HEALTH SCIENCES ACQUISITIONS CORPORATION 2         By: /s/
Roderick Wong     Name: Roderick Wong     Title: Chairman and Chief Executive
Officer         CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By: /s/
Francis Wolf     Name: Francis Wolf     Title: Vice President         INITIAL
SHAREHOLDERS:

 

  HSAC 2 Holdings, LLC         By: /s/ Alice Lee     Name:  Alice Lee     Title:
Dirctor

 

  /s/ Pedro Granadillo   Pedro Granadillo

 

  /s/ Stuart Peltz   Stuart Peltz

 

  /s/ Carsten Boess   Carsten Boess

 

  /s/ Michael Brophy   Michael Brophy

 



 

 

EXHIBIT A

 

Initial Shareholders

 

Name of

Initial Shareholder

 

Number

of Shares

 

Date of

Insider Letter

HSAC 2 Holdings, LLC   3,910,956   August 3, 2020 Pedro Granadillo   22,261  
August 3, 2020 Stuart Peltz   22,261   August 3, 2020 Carsten Boess   22,261  
August 3, 2020 Michael Brophy   22,261   August 3, 2020

 



 

 

EXHIBIT B

 

Escrow Shares

 



 

 

EXHIBIT C

 

Insider Letter

 

 

 



 

